Citation Nr: 9918630	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  95-09 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for coronary 
artery disease with status post four-vessel coronary artery 
bypass graft.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel





INTRODUCTION

The veteran had active service from September 1967 to October 
1969 and from November 1982 to July 1993

At his hearing before the undersigned in March 1999, the 
veteran raised the issue of entitlement to service connection 
for residuals, pulmonary embolism, an issue that had been 
previously denied by final rating action in January 1994.  
This matter is referred to the RO for its consideration.


REMAND

The veteran filed his original claim in 1993.  By a rating of 
September 1993, service connection was granted for coronary 
artery disease requiring 4 vessel coronary artery bypass 
grafting.  A 100 percent rating was assigned under Diagnostic 
Code 7017 from the day following his discharge from service 
in July 1993.  The veteran was advised that the 100 percent 
rating would be terminated one year after his bypass surgery 
or August 1, 1994, and that a 30 percent rating under Code 
7005 would be assigned at that time.  The veteran disagreed 
with the assignment of the 30 percent evaluation and the 
current appeal ensued.  

While this case was in appellate status, the rating schedule 
for determining the disability evaluations to be assigned for 
cardiovascular disorders was changed, effective January 12, 
1998.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In Rhodan v. West, 12 Vet. App. 55 (1999), the Court 
addressed the effective date of revised criteria.  Pursuant 
to the Court's holding in Rhodan, it would appear that prior 
to January 12, 1998, the revised regulations at issue here 
were not lawfully effective.  Nor do the revised regulations 
allow for their retroactive application prior to January 12, 
1998.  When the Secretary adopted the revised rating schedule 
and published it in the Federal Register, the publication 
clearly stated an effective date of January 12, 1998.  
Because the revised regulations expressly stated an effective 
date and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  
However, inasmuch as the changes were made after the 
veteran's claim had been filed but before the administrative 
or judicial appeal process had been concluded, the version 
more favorable to the appellant will apply on and after 
January 12, 1998.  Additionally, the Board note that separate 
compensable evaluations must be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Under the old rating criteria, the rating schedule provided a 
100 percent rating for one year after a coronary artery 
bypass surgery, thereafter the residuals were to be rated 
under the provisions for arteriosclerotic heart disease (Code 
7005), with a minimum rating of 30 percent.  Diagnostic Code 
7017 (in effect prior to January 12, 1998).  

Arteriosclerotic heart disease following a typical coronary 
occlusion or thrombosis, or with a history of substantiated 
anginal attack, where ordinary manual labor is feasible, is 
rated 30 percent disabling.  When there is a history of 
substantiated repeated anginal attacks and more than light 
manual labor is not feasible, a 60 percent rating is 
assigned.  Arteriosclerotic heart disease with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment 
precluded, is rated 100 percent disabling.  Diagnostic Code 
7005 (in effect prior to January 12, 1998).  

Under the new rating criteria, residuals of coronary artery 
bypass surgery which are manifested by a workload of greater 
than 5 metabolic equivalents (METs) but not greater than 7 
METs, and are productive of dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram or x-ray, is 
rated 30 percent disabling.  When there is more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, a 60 percent rating is 
assigned.  When there is chronic congestive heart failure, 
or; workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, a 100 percent rating is assigned.  Diagnostic Code 
7017 (as of January 12, 1998).  

While the RO reports considering the veteran's claim under 
both the old and the new criteria, the Board is of the 
opinion that there is insufficient medical data of record to 
make definitive determinations.  On VA examination in October 
1996, the examiner referenced a May 1996 stress test, but the 
complete test results are not of record and the veteran's 
METs level is not reported.  The METs level is a critical 
finding necessary to properly evaluate the veteran's degree 
of disability under the new rating criteria.  The Board also 
feels that additional development of the evidence would be 
beneficial in evaluating the veteran's coronary artery 
disease under the old criteria.  An opinion as to whether the 
post-operative status coronary artery disease makes ordinary 
manual labor feasible, or makes more than light manual labor 
not feasible, or precludes more than sedentary employment 
would be most helpful in evaluating the veteran's disability 
under the old criteria.  For these reasons, further VA 
medical examination and medical opinion is needed.  
Accordingly, the case is being remanded for the following 
development.  

1. The RO should contact the veteran and 
ask him whether he has received any 
treatment for his coronary artery 
disease, VA or private, since October 
1996, the date of the last VA 
examination.  Based on his response, the 
RO should obtain copies of records 
showing treatment for coronary artery 
disease from the identified source(s), 
and associate them with the claims 
folder.  The RO should also obtain a copy 
of the results of the stress test 
reported to have been conducted in May 
1996 as referenced on the October 1996 VA 
examination.  

2.  The RO should schedule the veteran 
for an examination by a cardiologist to 
determine the current severity of his 
coronary artery disease and to obtain 
information which will assist in the 
evaluation of the veteran's condition 
under the old and the new rating criteria 
for cardiovascular disorders.  The claims 
folder must be made available to the 
examiner prior to the examination.  
Following review of the claims folder and 
examination of the veteran, the physician 
should comment as to the following:  (a) 
whether the veteran is currently having 
angina, and, if so, the severity thereof; 
(b) whether his heart disease is such 
that more than light manual labor is not 
feasible; (c) whether his heart disease 
is such that more than sedentary 
employment is precluded; (d) indicate the 
level of MET that the veteran is capable 
of, and comment on whether there is 
associated dyspnea, fatigue, angina, 
dizziness, or syncope; (e) identify the 
presence or absence of cardiac 
hypertrophy, dilation on 
electrocardiogram, echocardiogram, or x-
ray.  If left ventricular dysfunction is 
identified, the examiner should report 
the ejection fraction.  Any additional 
symptomatology associated with heart 
disease and the severity of such should 
be reported.  Occurrences of congestive 
heart failure or evidence of heart 
enlargement should also be noted. All 
indicated tests, including METs testing, 
should be conducted.  In addition, the 
examiner should render an opinion as to 
the veteran's demonstrated level of 
coronary impairment during the entire 
period from August 1994 to the present.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  The RO should then review the record 
and the issue of entitlement to an 
increased rating for residuals of a 
coronary artery bypass graft times four 
should be adjudicated on the merits, with 
consideration of both the old and new 
rating criteria for cardiovascular 
disorders.

If the determination remains adverse to the veteran, he 
should be provided with a Supplemental Statement of the Case.  
The veteran should be given the opportunity to respond within 
the applicable time.  Thereafter, the case should be returned 
to the Board, if in order.  The veteran need take no action 
unless otherwise notified.  The purpose of this remand is to 
obtain clarifying data.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	GARY L. GICK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


